UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 97-7310



BOBBY SHAW,

                                              Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; RALPH S. BEARDSLEY;
CHARLES CONDON, the Attorney General of the
State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-96-317-2-23)


Submitted:    March 26, 1998                  Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Shaw, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). Appellant's case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Appellant that failure to
file specific, timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation. Despite this warning, Appellant filed only general, con-

clusory objections to the magistrate judge's recommendation. As the
magistrate judge advised, such general, non-specific objections are

not sufficient. See Howard v. Secretary, 932 F.2d 505, 508-09 (6th
Cir. 1991); Opriano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1985).

     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been
warned that failure to object will waive appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally
Thomas v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate

review by failing to file specific objections after receiving

proper notice. We accordingly deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                         DISMISSED

                                2